FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                         April 28, 2020
                         _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
 MAXIMINO ARRIAGA,

       Plaintiff - Appellant,

 v.                                                         No. 19-4053
                                                   (D.C. No. 2:16-CV-00031-RJS)
 SIDNEY ROBERTS; TONY                                         (D. Utah)
 WASHINGTON; BRUCE BURNHAM,

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, LUCERO, and HARTZ, Circuit Judges.
                   _________________________________

      Maximino Arriaga, a Utah state prisoner proceeding pro se, appeals the district

court’s grant of summary judgment in favor of defendants on his claims under

42 U.S.C. § 1983. Exercising jurisdiction pursuant to 28 U.S.C. § 1291, we affirm.

      Arriaga alleged in his amended complaint that defendants denied him

medication for pain in his lower back because he is an illegal alien. Defendants




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
moved for summary judgment. The district court held that the following facts were

undisputed:

            During a medical appointment, Sidney Roberts, a doctor at the Utah
             State Prison (USP), denied Arriaga’s request for Neurontin because he
             believed that drug was not medically indicated. Roberts instead offered
             ibuprofen or Tylenol, which Arriaga declined. Roberts was not aware
             of Arriaga’s immigration status.

            Tony Washington is the administrator of the medical department at
             USP. He does not provide medical treatment or give input regarding
             clinical decisions for patients. Washington has never met Arriaga and is
             not otherwise familiar with him.

            Bruce Burnham was the USP medical director at the relevant time, but
             he did not treat Arriaga.

       Based on these undisputed facts, the district court held that, although Arriaga

had identified Washington and Burnham as supervisors, he failed to point to any

material facts linking them to his claims. The court therefore dismissed Arriaga’s

claims against these defendants. See Mitchell v. Maynard, 80 F.3d 1433, 1441

(10th Cir. 1996) (“[S]upervisor status by itself is insufficient to support liability.”);

Bennett v. Passic, 545 F.2d 1260, 1262-63 (10th Cir. 1976) (“Personal participation

is an essential allegation in a § 1983 claim.”).1

       The district court then held that Roberts was entitled to qualified immunity on

Arriaga’s claim alleging inadequate medical care because the undisputed facts failed

to demonstrate a constitutional violation, which is one of the two prongs of the



       1
        Although the district court stated the claims against Washington and
Burnham were “dismissed,” R., Vol. I at 141, we construe the court’s order as
granting the defendants’ motion for summary judgment on these claims.
                                             2
qualified-immunity test. See Pearson v. Callahan, 555 U.S. 223, 232 (2009). Absent

any evidence that Roberts was aware of Arriaga’s immigration status, the court held

that he failed to show a constitutional violation on that basis. And it held that

Arriaga also failed to show that Roberts was deliberately indifferent to Arriaga’s

serious medical needs, in violation of the Eighth Amendment. See Farmer v.

Brennan, 511 U.S. 825, 834 (1994). This was so because a prisoner’s disagreement

with a doctor’s medical judgment “does not constitute deliberate indifference.”

Green v. Branson, 108 F.3d 1296, 1303 (10th Cir. 1997)); see also Gee v. Pacheco,

627 F.3d 1178, 1192 (10th Cir. 2010) (holding that a prisoner’s complaint that he was

not given his desired medication did not rise to the level of a constitutional

violation). And Arriaga had alleged only his disagreement with Roberts’ medical

judgment in refusing to provide him with the specific pain medication that he

requested. The district court therefore granted summary judgment in favor of

Roberts.

      We review the district court’s grant of summary judgment de novo, viewing

the evidence in the light most favorable to Arriaga. See Koch v. City of Del City,

660 F.3d 1228, 1237-38 (10th Cir. 2011). Summary judgment is appropriate “if the

movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). But with regard to

the district court’s grant of qualified immunity to Roberts, Arriaga has the initial

burden of demonstrating that Roberts violated a clearly established constitutional

right. See Koch, 660 F.3d at 1238. Because Arriaga is proceeding pro se, we

                                            3
liberally construe his appeal briefs, see Cummings v. Evans, 161 F.3d 610, 613

(10th Cir. 1998), as well as his amended complaint, see Overton v. United States,

925 F.2d 1282, 1283 (10th Cir. 1991).

       Arriaga does not challenge any of the district court’s rulings on his claims

alleging a denial of pain medication. He instead argues that defendants violated his

constitutional rights by failing to ensure he was assigned to a bottom bunk to prevent

him from falling out of bed and suffering further injury. The district court noted that

Arriaga raised this issue in response to defendants’ summary judgment motion. But

in ruling on that motion, the court considered only the claims that Arriaga had

asserted in his amended complaint, which did not allege any claim based upon his

bunk assignment. Arriaga argues that the “court should step in to fix the problem”

with his amended complaint. Reply Br. at 4. But the district court did not err in

limiting its analysis to the claims that he actually alleged. See Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991) (noting that “a pro se plaintiff requires no

special legal training to recount the facts surrounding his alleged injury”); Whitney v.

State of N.M., 113 F.3d 1170, 1173-74 (10th Cir. 1997) (holding that liberal

construction of a pro se complaint does not mean a court will “supply additional

factual allegations to round out a plaintiff’s complaint or construct a legal theory on a

plaintiff’s behalf”).

       We have reviewed the parties’ briefs and the district court’s thorough and

well-reasoned memorandum decision and order granting summary judgment in favor

of defendants. Finding no reversible error, we affirm the district court’s judgment for

                                           4
the reasons stated in its summary judgment order. We grant Arriaga’s motion for

leave to proceed on appeal without prepayment of fees and costs.


                                          Entered for the Court


                                          Mary Beck Briscoe
                                          Circuit Judge




                                         5